LATTIMORE, Judge.
Conviction for violating the liquor law; punishment, a fine of $466.00.
The indictment herein charges that appellant, on a certain day, in Bosque County, Texas, possessed spirituous liquor, to-wit: whisky, for the purpose of sale, the possession of such liquor for said purpose having been theretofore and was then prohibited in Bosque County by the laws of Texas. Without going into a discussion of the law applicable, we merely call attention to what we said in Whitmire v. State, 94 S. W. (2d) 742, and Schmidt v. State, 94 S. W. (2d) 743, in which cases an indictment similar to the one before us was held bad.
The judgment is reversed and the prosecution ordered dismissed.

Reversed and prosecution ordered dismissed.